



EXHIBIT 10.4


THIRD AMENDMENT TO CONFIDENTIALITY, NON-SOLICITATION AND
NON-COMPETITION AGREEMENT


THIS THIRD AMENDMENT TO CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT (“Non-Compete Amendment”) is made effective as of August 20, 2019 (the
“Effective Date”), by and between Equitrans Midstream Corporation (together with
its subsidiary companies, the “Company”) and Brian P. Pietrandrea (“Employee”)
and amends the Confidentiality, Non-Solicitation and Non-Competition Agreement,
dated as of March 7, 2013, by and between the Company and Employee which was
amended by the Amendment to Confidentiality, Non-Solicitation and
Non-Competition Agreement dated January 1, 2014 and by the Second Amendment to
Confidentiality, Non-Solicitation and Non-Competition Agreement dated January 1,
2015.
WITNESSETH:
WHEREAS, the Company and Employee entered into the Confidentiality,
Non-Solicitation and Non-Competition Agreement on or about March 7, 2013 and the
Company and Employee agreed to amend the Confidentiality, Non-Solicitation and
Non-Competition Agreement by entering into the Amendment to Confidentiality,
Non-Solicitation and Non-Competition Agreement dated January 1, 2014 and the
Second Amendment to Confidentiality, Non-Solicitation and Non-Competition
Agreement dated January 1, 2015 (collectively, the “Agreement”);
WHEREAS, the Agreement authorized the parties to amend the Agreement by a
written instrument signed by both parties;
WHEREAS, the Company and Employee express their intent to modify the Agreement
in accordance with the terms of this Non-Compete Amendment and to incorporate
this Non-Compete Amendment into the Agreement;
WHEREAS, Employee understands that his receipt of an increased percentage in
awards under the Equitrans Midstream Corporation 2019 Short-Term Incentive Plan
(the “Short-Term Incentive Plan) and the Equitrans Midstream Corporation 2018
Long-Term Incentive Plan (the “Long-Term Incentive Plan”) will not be effective
unless he accepts the terms and conditions of this Non-Compete Amendment no
later than 45 days after the Effective Date;
NOW, THEREFORE, the Company and Employee, intending to be legally bound, hereby
agree as follows:
1.On the Effective Date, the Company increased the percentage of award under the
Short-Term Incentive Plan, to be effective on August 20, 2019 and increased the
percentage of award under the Long-Term Incentive Plan, to be effective on
January 1, 2020. Such increases are effective only if Employee accepts the terms
and conditions of this Non-Compete Amendment no later than 45 days after the
Effective Date.
2.The parties agree to amend the Agreement by deleting Section 1 of the
Agreement and substituting the following:
1.Restrictions on Competition and Solicitation. While the Employee is employed
by the Company and for a period of twelve (12) months after the date of
Employee's termination of employment with the Company for any reason Employee
will not, directly or indirectly, expressly or tacitly, for himself/herself or
on behalf of any entity conducting business anywhere in the





--------------------------------------------------------------------------------





Restricted Territory (as defined below): (i) act in any capacity for any
business in which his/her duties at or for such business include oversight of or
actual involvement in providing services which are competitive with the services
or products being provided or which are being produced or developed by the
Company, or were under investigation by the Company within the last two (2)
years prior to the end of Employee's employment with the Company, (ii) recruit
investors on behalf of an entity which engages in activities which are
competitive with the services or products being provided or which are being
produced or developed by the Company, or were under investigation by the Company
within the last two (2) years prior to the end of Employee's employment with the
Company, or (iii) become employed by such an entity in any capacity which would
require Employee to carry out, in whole or in part, the duties Employee has
performed for the Company which are competitive with the services or products
being provided or which are being produced or developed by the Company, or were
under active investigation by the Company within the last two (2) years prior to
the end of Employee's employment with the Company. Notwithstanding the
foregoing, the Employee may purchase or otherwise acquire up to (but not more
than) 1% of any class of securities of any enterprise (but without otherwise
participating in the activities of such enterprise) if such securities are
listed on any national or regional securities exchange or have been registered
under Section 12(g) of the Securities Exchange Act of 1934. This covenant shall
apply to any services, products or businesses under investigation by the Company
within the last two (2) years prior to the end of Employee's employment with the
Company only to the extent that Employee acquired or was privy to confidential
information regarding such services, products or businesses. Employee
acknowledges that this restriction will prevent Employee from acting in any of
the foregoing capacities for any competing entity operating or conducting
business within the Restricted Territory and that this scope is reasonable in
light of the business of the Company.


Restricted Territory shall mean: (i) the entire geographic location of any
natural gas and oil play in which the Company owns, operates or has contractual
rights to purchase natural gas-related assets (other than commodity trading
rights and pipeline capacity contracts on non-affiliated or third-party
pipelines), including but not limited to, storage facilities, interstate
pipelines, intrastate pipelines, intrastate distribution facilities, liquefied
natural gas facilities, propane-air facilities or other peaking facilities,
and/or processing or fractionation facilities; or (ii) the entire geographic
location of any natural gas and oil play in which the Company owns proved,
developed and/or undeveloped natural gas and/or oil reserves and/or conducts
natural gas or oil exploration and production activities of any kind; or (iii)
the entire geographic location of any natural gas and oil play in which the
Company has decided to make or has made an offer to purchase or lease assets for
the purpose of conducting any of the business activities described in
subparagraphs (i) and (ii) above within the six (6) month period immediately
preceding the end of the Employee’s employment with the Company provided that
Employee had actual knowledge of the offer or decision to make an offer prior to
Employee’s separation from the Company. For geographic locations of natural gas
and oil plays, refer to the maps produced by the United States Energy
Information Administration located at www.eia.gov/maps.


Employee agrees that for a period of twelve (12) months following the
termination of Employee's employment with the Company for any reason, including
without limitation termination for cause or without cause, Employee shall not,
directly or indirectly, solicit the business of, or do business with: (i) any
customer that Employee approached, solicited or accepted business from on behalf
of the Company, and/or was provided confidential or proprietary information
about while employed by the Company within the one (1) year period preceding
Employee's separation from the Company; and (ii) any prospective customer of the
Company who





--------------------------------------------------------------------------------





was identified to or by the Employee and/or who Employee was provided
confidential or proprietary information about while employed by the Company
within the one (1) year period preceding Employee's separation from the Company,
for purposes of marketing, selling and/or attempting to market or sell products
and services which are the same as or similar to any product or service the
Company offers within the last two (2) years prior to the end of Employee's
employment with the Company, and/or, which are the same as or similar to any
product or service the Company has in process over the last two (2) years prior
to the end of Employee's employment with the Company to be offered in the
future.


While Employee is employed by the Company and for a period of twelve (12) months
after the date of Employee's termination of employment with the Company for any
reason, Employee shall not (directly or indirectly) on his/her own behalf or on
behalf of any other person or entity solicit or induce, or cause any other
person or entity to solicit or induce, or attempt to solicit or induce, any
employee, consultant, vendor or independent contractor to leave the employ of or
engagement by the Company or its successors, assigns or affiliates, or to
violate the terms of their contracts with the Company.


3.The parties agree to amend the Agreement by deleting Section 3 of the
Agreement and substituting the following:


3.    Severance Benefit. If the Employee’s employment is terminated by the
Company for any reason other than Cause (as defined below), the Company shall
provide Employee with the following:


(a) Continuation of Employee’s base salary in effect at the time of such
termination for a period of twelve (12) months from the date thereof. Such
salary continuation payments will be in accordance with the Company’s payroll
practices;
(b) A lump sum payment payable within 60 days following Employee’s termination
date equal to the product of (i) twelve (12) and (ii) 100% of the then-current
Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate for family
coverage; and
(c) A lump sum payment payable within 60 days following Employee’s termination
date equal to $15,000.00.
The lump sum payments and salary continuation payments provided under this
Section 3 shall be subject to applicable tax and payroll withholdings, and shall
be in lieu of any payments and/or benefits to which the Employee would otherwise
be entitled under the Equitrans Midstream Corporation Severance Pay Plan (as
amended from time to time). The Company’s obligation to provide the lump sum
payments and salary continuation payments shall be contingent upon the
following:
(a) Employee’s execution of a release of claims in a form acceptable to the
Company; and
(b) Employee’s compliance with his/her obligations hereunder, including, but not
limited to, Employee’s obligations set forth in Sections 1 and 2.
Solely for purposes of this Agreement, “Cause” shall include: (i) the conviction
of a felony, a crime of moral turpitude or fraud or having committed fraud,
misappropriation or embezzlement in connection with the performance of his/her
duties hereunder; (ii) willful and repeated failures to





--------------------------------------------------------------------------------





substantially perform his/her assigned duties; or (iii) a violation of any
provision of this Agreement or express significant policies of the Company.


4.The parties agree to amend the Agreement by deleting Section 6 of the
Agreement and substituting the following:


1.Injunctive Relief and Attorneys’ Fees. The Employee stipulates and agrees that
any breach of this Agreement by the Employee will result in immediate and
irreparable harm to the Company, the amount of which will be extremely difficult
to ascertain, and that the Company could not be reasonably or adequately
compensated by damages in an action at law. For these reasons, the Company shall
have the right, without objection from the Employee, to obtain such preliminary,
temporary or permanent mandatory or restraining injunctions, orders or decrees
as may be necessary to protect the Company against, or on account of, any breach
by the Employee of the provisions of Sections 1 and 2 hereof. In the event the
Company obtains any such injunction, order, decree or other relief, in law or in
equity, (i) the duration of any violation of Section 1 shall be added to the
twelve (12) month restricted period specified in Section 1, and (ii) the
Employee shall be responsible for reimbursing the Company for all costs
associated with obtaining the relief, including reasonable attorneys’ fees and
expenses and costs of suit. Such right to equitable relief is in addition to the
remedies the Company may have to protect its rights at law, in equity or
otherwise.
5.This Non-Compete Amendment is hereby incorporated into the Agreement. Except
as expressly amended by this Non-Compete Amendment, all provisions of the
Agreement shall remain in full force and effect.
6.This Non-Compete Amendment shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania.
7.The parties acknowledge that this Non-Compete Amendment is a written
instrument and that by their signatures below they are agreeing to the terms and
conditions contained in this Non-Compete Amendment.
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Non-Compete Amendment as of the date first above written.


Equitrans Midstream Corporation
Brian Pietrandrea:


By: _/s/ Anne M. Naqi_________________
      (Signature)


_/s/ Brian P. Pietrandrea_________________
(Signature)


Address:


_[***]____________________________


_[***]____________________________


__________________________________










